DETAILED ACTION
Claims 1-10, 12-19 and 21-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “wherein the logic components are configured to” in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 14, 15, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US 2017/0235622 A1) in view of Vasseur et al. (US 2019/0213504 A1), in further view of Hofner (US 2003/0097610 A1).

Regarding claim 1, Boyapalle teaches the invention substantially as claimed including a method for hardware-based predictive fault detection and analysis ([0049] In other embodiments, dedicated hardware implementations such as application specific integrated circuits, programmable logic arrays and other hardware devices can be constructed to implement one or more of the methods described herein [0100] A hardware implementation monitoring and reporting system 330 may monitor performance levels and activity levels of the various component devices or systems of a client information handling system. [0152] If abnormal operation performance is determined for performance characteristic telemetry data metric, the information handling system diagnostic platform may proceed to provide an indication of such abnormal operational behavior. In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance; [0029] implement monitoring and reporting the physical state of information handling systems, extending basic system capabilities to support predictive health reporting and self-remediation, dynamic resource optimization, and adaptive behavior.), the method comprising: 
baselining, by logic components of a computing [population] cluster, a plurality of telemetries associated with at least one processing node of the computing [population] cluster ([0031] establish baseline performance levels; [0107] the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment. Example embodiments of measured performance characteristics include boot time and shutdown time for information handling systems,…, and various hardware resource utilization levels for a software application inventory among other described above. In one embodiment, an average or median of measurements from individual contributing information handling systems may be taken as part of the aggregate telemetry 440.; [0005] an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price.; [0022] monitoring system data repository is also established to gather monitored performance data across a population of information handling systems; [0044] the instructions 124 may embody one or more of the methods or logic as described herein), wherein the plurality of telemetries associated with the at least one processing node includes: 
temperatures, voltages, and currents of processing resources associated with the at least one processing node ([0030]: Examples of performance data to be tracked can include the following:… voltage, power, battery cycles, temperature, current drawn), wherein the processing resources include at least one of a central processor unit, a graphical processor unit, a memory component, or a voltage regulator ([0039] The information handling system 100 may include a processor 102 such as a central processing unit (CPU), a graphics processing unit (GPU), control logic or some combination of the same); 
monitoring, by the logic components, the plurality of telemetries while the at least one processing node is in operation ([0022] monitoring system data repository is also established to gather monitored performance data across a population of information handling systems; [0147] Proceeding to 740, the information handling system diagnostic platform receives measured system telemetry data for a performance characteristic from the client information handling system under diagnostics for health of operation.); 
comparing, by the logic components, the monitored plurality of telemetries with the baselined plurality of telemetries ([0109] At this juncture, a baseline may also be established by taking an average or median of the population of performance metrics in some embodiments. From that average or median value, the information handling system may apply a statistical deviation from the mean or median value as an acceptable threshold for determining abnormal measured behavior. The statistical deviation from a mean or average may be at any level. Any statistical deviation level may be applied to the contributing information handling system telemetry data to determine thresholds for abnormal or atypical behavior.; [0148] At decision diamond 745, the information handling system diagnostic platform may determine whether the operational percentile falls outside of a threshold deviation level established for the performance characteristic telemetry data metric.); comparing, by the logic components, the monitored plurality of telemetries associated with the at least one processing node with other monitored plurality of telemetries from other processing nodes associated with the computing cluster (Abstract; [0027]; [0107] In other embodiments, a population distribution of performance characteristic measurements from individual contributing information handling systems may be crowd sourced to the aggregate telemetry 440. [0146] The threshold indicating abnormal operation based on the aggregated population distribution for a performance characteristic telemetry data metric may be determined in several ways. [0157] FIG. 8 is a flow diagram illustrating another method of operation of an information handling system diagnostic platform for one or more client information handling systems under diagnosis. [0158] At 815, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes.);
and 
predicting, by the logic components, one or more impending faults associated with the at least one processing node based on the comparisons ([0152] In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance. The information handling system diagnostic platform may correlate a pattern of abnormal operational performance by one or more performance characteristic telemetry data metrics with reported or known failures from the crowd sourced data or that are set up as rules indicating failures may occur.).
While Boyapalle teaches a population of information handling systems, Boyapalle does not expressly disclose a computing cluster; and preemptively allocating, based on the predicted one or more impending faults, computing tasks assigned to the at least one processing node to other processing nodes to be performed by a respective other processing node, wherein the preemptive allocation is performed autonomously by the logic components without administrator intervention.
However, Vasseur teaches a method for predicting failures. Further, Vasseur teaches applying this method to a computing cluster and preemptively allocating, based on the predicted one or more impending faults, computing tasks assigned to the at least one processing node to other processing nodes to be performed by a respective other processing node (Abstract: In one embodiment, a network assurance system that monitors a network forms a cluster of similarly behaving wireless access points (APs). The cluster includes APs associated with different software versions…The network assurance system proactively triggers a client in the network to roam from a first AP to a second AP, based on the failure prediction model predicting a failure of the first AP. [0062] The techniques herein allow for the training of machine learning-based, predictive failure models in a cloud-based environment using gathered telemetry regarding wireless AP radio failures (e.g., time, type of failure, etc.) that is augmented with network and AP state information. In some aspects, a clustering approach can be used to group devices with different associated software versions based on their behavioral similarity and a failure prediction model can be trained for a cluster. In further aspects, such a failure prediction model can be used to dynamically signal to an endpoint client (e.g., wireless device) of a forecasted failure along with the probability of failure and predicted time. Such information may be used to trigger a smooth roam to another AP while taking into account the set of active flows, their required SLA, and/or the probability of failure, forecasted failure times, predicted flow duration, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasseur with the teachings of Boyapalle to apply an analysis and prediction of telemetries to a cluster of devices. The modification would have been motivated by the desire of predicting failures ahead of time and allow for corrective measures.
Boyapalle and Vasseur do not expressly teach preemptively allocating, based on the predicted one or more impending faults, computing tasks assigned to the at least one processing node to other processing nodes to be performed by a respective other processing node, wherein the preemptive allocation is performed autonomously by the logic components without administrator intervention.
However, Hofner teaches preemptively allocating, based on the predicted one or more impending faults, computing tasks assigned to the at least one processing node to other processing nodes to be performed by a respective other processing node, wherein the preemptive allocation is performed autonomously by the logic components without administrator intervention ([0006] automatic recovery; [0007] Failover systems enable failure detection and perform corrective actions, if possible. Referring to FIG. 1, an example of an active-inactive failover system is illustrated. An active-active failover system will have a similar operation with both nodes performing tasks and monitoring each other for operational functionality. Failover system 100 comprises two processing devices, active node 110 and inactive node 120. Active node 110 and inactive node 120 are connected through a communication link 130. The communication link can be hardwired or can be a wireless link. Processes are executed on active node 110, while inactive node 120 is basically dormant as far as execution of processes is concerned. However, inactive node 120 monitors the process on active node 110. If inactive node 120 detects a problem in active node 110, a failover mechanism will be initiated, as follows: [0008] 1. Active node 110 is instructed to shut down all its activities; [0009] 2. Inactive node 120 becomes the new active node and restarts or resumes all activities; [0047] Referring to FIG. 3A, an aspect of the present invention is illustrated. At S1000, process execution is initiated on a first network node… At S1300, the first monitor process determines if there is a process execution failure. If the process has failed to execute, then the process flow proceeds to S1310. [0048] Referring to FIG. 3B, at S1310, the execution of the process on the first network node is terminated. The monitor process, at S1320, then transfers the process to the second network node, and initiates execution of the process on the second network node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hofner with the teachings of Boyapalle and Vasseur to failover task execution to another node in the cluster. The modification would have been motivated by the desire of ensuring redundancy by automating the process of relocating the task to an available node.

Regarding claim 3, Boyapalle teaches wherein baselining the plurality of telemetries associated with the at least one processing node of the computing cluster comprises: monitoring the plurality of telemetries upon an initial bootup of the at least one processing node ([0108]the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment. Example embodiments of measured performance characteristics include boot time and shutdown time for information handling systems, startup time for applications, execution time for software application functions, and various hardware resource utilization levels for a software application inventory among other described above.).

Regarding claim 4, Boyapalle teaches wherein baselining the plurality of telemetries associated with the at least one processing node of the computing cluster comprises: monitoring the plurality of telemetries under normal operation over a period of time; and averaging the monitored plurality of telemetries over the period of time ([0027]; [0107] With mapping classifications established, the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment. Example embodiments of measured performance characteristics include boot time and shutdown time for information handling systems, start up time for applications, execution time for software application functions, and various hardware resource utilization levels for a software application inventory among other described above. In one embodiment, an average or median of measurements from individual contributing information handling systems may be taken as part of the aggregate telemetry 440. In other embodiments, a population distribution of performance characteristic measurements from individual contributing information handling systems may be crowd sourced to the aggregate telemetry 440.; [0109] At this juncture, a baseline may also be established by taking an average or median of the population of performance metrics in some embodiments. From that average or median value, the information handling system may apply a statistical deviation from the mean or median value as an acceptable threshold for determining abnormal measured behavior.).

Regarding claim 6, Boyapalle teaches wherein the logic components are implemented on field- programmable gate arrays associated with the computing [population] cluster (0178] When referred to as a “device,” a “module,” or the like, the embodiments described herein can be configured as hardware. For example, a portion of an information handling system device may be hardware such as, for example, an integrated circuit (such as an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA)).
In addition, Vasseur teaches a computing cluster ([0062] In some aspects, a clustering approach can be used to group devices with different associated software versions based on their behavioral similarity and a failure prediction model can be trained for a cluster. In further aspects, such a failure prediction model can be used to dynamically signal to an endpoint client (e.g., wireless device) of a forecasted failure along with the probability of failure and predicted time.).

Regarding claim 7, Boyapalle teaches wherein the logic components are implemented on separate field-programmable gate arrays associated with the computing cluster ([0178] When referred to as a “device,” a “module,” or the like, the embodiments described herein can be configured as hardware. For example, a portion of an information handling system device may be hardware such as, for example, an integrated circuit (such as an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA); [0180-0181]).
In addition, Vasseur teaches a computing cluster ([0062] In some aspects, a clustering approach can be used to group devices with different associated software versions based on their behavioral similarity and a failure prediction model can be trained for a cluster. In further aspects, such a failure prediction model can be used to dynamically signal to an endpoint client (e.g., wireless device) of a forecasted failure along with the probability of failure and predicted time.).

Regarding claim 8, Boyapalle teaches wherein predicting the one or more impending faults associated with the at least one processing node based on the comparisons comprises: 
determining that a monitored telemetry of the monitored plurality of telemetries is trending toward a corresponding baselined telemetry of the baselined plurality of telemetries within a threshold value ([0108] The measured client information handling system performance characteristic may be determined to fall at a percentage within the bounded statistical population distribution from the information handling systems 420. For example, it may be determined that a client information handling system has a CPU utilization level that falls at the 20% level for the population of mapping classification of contributing information handling systems 420. The level of operational performance may be reported as a health statistic, for example, to a client information handling system. The actual CPU utilization level or other performance metric may be reported in some embodiments and provided with some reference operational level. In an aspect, a level of 20% within the population distribution should fall within a normal behavior range for this performance characteristic. Outliers may be deemed abnormal operation or an atypical behavior.); 
determining a processing resource that is associated with the monitored telemetry ([0108] CPU); and 
identifying at least one impending fault associated with the processing resource based on the monitored telemetry, wherein the at least one impending fault is related to the monitored telemetry ([0152] In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance. The information handling system diagnostic platform may correlate a pattern of abnormal operational performance by one or more performance characteristic telemetry data metrics with reported or known failures from the crowd sourced data or that are set up as rules indicating failures may occur.).

Regarding claim 9, Boyapalle teaches wherein predicting the one or more impending faults associated with the at least one processing node based on the comparisons comprises: 
determining that a monitored telemetry of the monitored plurality of telemetries is trending outside of a range of a corresponding baselined telemetry of the baselined plurality of telemetries within a threshold value ([0108] The measured client information handling system performance characteristic may be determined to fall at a percentage within the bounded statistical population distribution from the information handling systems 420. For example, it may be determined that a client information handling system has a CPU utilization level that falls at the 20% level for the population of mapping classification of contributing information handling systems 420. The level of operational performance may be reported as a health statistic, for example, to a client information handling system. The actual CPU utilization level or other performance metric may be reported in some embodiments and provided with some reference operational level. In an aspect, a level of 20% within the population distribution should fall within a normal behavior range for this performance characteristic. Outliers may be deemed abnormal operation or an atypical behavior.; [0148] The information handling system diagnostic platform determines abnormal operation performance behavior at decision diamond 745. In one aspect, an operational percentile for a performance characteristic telemetry data metric may determine for a client information handling system from the received measured system telemetry data for a performance characteristic. By comparison of the measured performance characteristic received from a client information handling system to the aggregate baseline population distribution, the operational percentile within the distribution may be determined as described. At decision diamond 745, the information handling system diagnostic platform may determine whether the operational percentile falls outside of a threshold deviation level established for the performance characteristic telemetry data metric. [0151] In the above example embodiment where a performance characteristic telemetry data metric is at the 95.sup.th percentile and the threshold deviation is set at a lower level, such as 90.sup.th percentile or lower, the information handling system diagnostic platform will determine that abnormal operational performance is detected for the performance characteristic telemetry data metric.); 
determining a processing resource that is associated with the monitored telemetry ([0108] CPU); and 
identifying at least one impending fault associated with the processing resource based on the monitored telemetry, wherein the at least one impending fault is related to the monitored telemetry ([0152] In one aspect, the method proceeds to 750 where a determination of abnormal behavior one or more performance characteristic telemetry data metrics is used to predict a failure or assess a cause of the abnormal performance. The information handling system diagnostic platform may correlate a pattern of abnormal operational performance by one or more performance characteristic telemetry data metrics with reported or known failures from the crowd sourced data or that are set up as rules indicating failures may occur.)..

Regarding claim 10, Boyapalle teaches further comprising: 
providing, by the logic components, the one or more impending faults associated with the at least one processing node for display on a user interface ([0132] In an aspect, when one performance characteristic is operating in an abnormal operating range, several performance characteristics may be doing the same. In such a case, the information handling system diagnostic platform may make an assessment of abnormal operation for a plurality of performance characteristics and report all determinations of abnormal behavior or abnormal operation in one indication to an IT administrator or user. At this point, the process may end.).

Regarding claim 12, it is a system type claim having similar limitations as claim 1. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as claim 3. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a system type claim having similar limitations as claim 4. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a system type claim having similar limitations as claim 7. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a system type claim having similar limitations as claim 8. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a system type claim having similar limitations as claim 9. Therefore, it is rejected under the same rationale.

Regarding claim 21, Boyapalle teaches wherein the plurality of telemetries associated with the at least one processing node further includes: 
a number of read cycles associated with memory components of the at least one processing node and a number of write cycles associated with memory components of the at least one processing node ([0030] Contributing and client information handling systems can be monitored, for example, from the factory even after the systems have been sold and are being used by customers. Key event and resource usage data can be tracked throughout the life-cycle of the product. In some embodiments, system data and performance may be crowd-sourced to a monitoring system data repository. Measured performance data is one aspect of data reported to the monitoring system data repository for access by an intelligent configuration management system. Measured performance data parameters include…Storage parameters can include, for example, hard disk drive (HDD) parameters such as percentages of time in idle, read, and write states).

Regarding claim 22, Boyapalle teaches wherein monitoring the plurality of telemetries further comprises: 
monitoring errors associated with at least one of: 
input/output (I/O) buses and buses of the at least one processing node; 
a peripheral component interconnect express (PCle) interface of the at least one processing node; 
a memory data interface of the at least one processing node; and 
a high-speed data or network interface of the at least one processing node; and 
managing an input/output (I/O) of the computing cluster ([0115] Additional performance characteristic measurements may be similarly received for the information handling system diagnostic platform. Those are described in additional detail elsewhere herein but may include information handling system boot times, system shut down times, software application start-up and shut down times, software application instruction execution times or latencies, I/O data flow operation or latencies, resume time from sleep states, event log frequency, and software application or system crash occurrences.).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle, Vasseur, and Hofner, as applied to claim 1, in further view of Zeighami et al. (US 2015/0048950 A1).

Regarding claim 2, Boyapalle teaches wherein the plurality of telemetries associated with the at least one processing node includes: 
a rotor speed of a fan associated with the at least one processing node ([0030]: Examples of performance data to be tracked can include the following:… fan revolutions per minute (RPM) parameters).
Boyapalle, Vasseur, and Hofner, do not expressly teach but Byers teaches a temperature and a pressure of a coolant flow associated with the at least one processing node ([0058] As previously noted, various sensors may monitor aggregate and individual branch coolant temperatures, pressures, and flow rate quantities; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byers with the teachings of Boyapalle, Vasseur, and Hofner, to further consider coolant flow, temperature and pressures as telemetry data. The modification would have been motivated by the desire of utilizing coolant data to determine potential failures in the server system.

Regarding claim 13, it is a system type claim having similar limitations as claim 2. Therefore, it is rejected under the same rationale.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle, Vasseur, and Hofner, as applied to claim 1, in further view of Potlapally et al. (US 9,557,792 B1).

Regarding claim 5, Boyapalle teaches wherein baselining the plurality of telemetries associated with the at least one processing node of the computing cluster but neither Boyapalle, Vasseur, nor Hofner expressly teach but Potlapally does teach comprises: 
correlating the plurality of telemetries to telemetries corresponding to the at least one processor node operating under a maximum thermal design power workload (Col. 4, lines 21-39: For example, if an analysis of PME metrics from a given server indicates that the probability of a thermal constraint (e.g., a thermal design point or TDP constraint) being violated at a given server exceeds a threshold, and the DPM can determine a correlation between the workload level at the given server and the temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potlapally with the teachings of Boyapalle, Vasseur, and Hofner, to further consider thermal design power as telemetry data. The modification would have been motivated by the desire of preventing situations that could otherwise lead to server shutdown and corresponding disruptions of client applications. Proactive prevention of thermal constraint violations at various computing devices may also help to extend the lifetime of the devices in at least some embodiments.

Regarding claim 16, it is a system type claim having similar limitations as claim 5. Therefore, it is rejected under the same rationale.
Response to Arguments
Applicant's arguments filed on 12/01/2022 have been fully considered but they are not persuasive. 

(I)	Applicant respectfully submits that Boyapalle, Vasseur, and Potlapally, either individually or in combination, do not disclose: "baselining, by logic components of a computing cluster, a plurality of telemetries associated with at least one processing node of the computing cluster, wherein the plurality of telemetries includes temperatures, voltages, and currents of processing resources associated with the at least one processing node, wherein the processing resources comprise hardware components including at least one of a central processor unit, a graphical processor unit, a memory component, or a voltage regulator"; and "comparing, by the logic components, the monitored plurality of telemetries associated with the at least one processing node with other monitored plurality of telemetries from another processing node associated with the computing cluster."

In view of the above examiner submits the following:

As to point (I)
Examiner respectfully disagrees with the Applicant. Boyapalle as cited does teach logic implemented by hardware performing baseline operations using telemetries such as temperatures, voltages, and/or currents of processing resources associated with the at least one processing node and comparing monitored data to a population of IHSs. For instance, Boyapalle teaches
[0049] In other embodiments, dedicated hardware implementations such as application specific integrated circuits, programmable logic arrays and other hardware devices can be constructed to implement one or more of the methods described herein 
[0100] A hardware implementation monitoring and reporting system 330 may monitor performance levels and activity levels of the various component devices or systems of a client information handling system.
[0031] establish baseline performance levels; 
[0107] the information handling system diagnostic platform 430 may establish baselines for operational levels one or more measured performance characteristic telemetry data metrics as described above in one example embodiment.
[0030]: Examples of performance data to be tracked can include the following:… voltage, power, battery cycles, temperature, current drawn
[0157] FIG. 8 is a flow diagram illustrating another method of operation of an information handling system diagnostic platform for one or more client information handling systems under diagnosis. 
[0158] At 815, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes.

As such, Boyapalle does teach the argued limitations as it monitors telemetry data, establishes baselines, further monitors and determines deviation from baseline when compared to data observed from other IHSs in the population. Accordingly, Applicant’s argument is not persuasive and the rejection is maintained.
Regarding Applicant’s arguments with respect to new limitations in claims 1-10, 12-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195